Citation Nr: 1226754	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  05-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), but excluding a recurrent major depressive disorder and a psychotic disorder not otherwise specified.  

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from February 1980 until February 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision, which denied service connection for a cervical spine disability, and an April 2008 rating decision, which denied service connection for the psychiatric disorder, which were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Subsequently, jurisdiction of this appeal was transferred to the RO in Atlanta, Georgia.  The Board remanded this matter for additional development in a November 2010 decision.

Concerning the Veteran's claim for an acquired psychiatric disorder, the Board notes herein that the January 2011 VA examiner reconfirmed a diagnosis of a major depressive disorder.  As noted in the prior remand of November 2010, the Veteran had characterized depression and PTSD separately and specifically and the record did not indicate then that she intended for her PTSD claim to encompass her depression claim.  The Board notes that the Veteran was originally denied entitlement to service connection for depression in an August 2003 rating decision.  However, in December 2010 the Veteran submitted her PTSD questionnaire in which she claimed that her chronic back pains were the cause of her depression.  The subsequent VA mental examination the following month again confirmed a diagnosis of recurrent major depressive disorder and a psychotic disorder not otherwise specified.  


Therefore, the Board has recharacterized the psychiatric issue on the title page as one for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, but excluding a recurrent major depressive disorder and a psychotic disorder not otherwise specified.  

The Veteran has also appealed the denial of her claim for service connection for a cervical and thoracic spine disorder.  The November 2010 remand had requested clarification from the Veteran whether she wanted a Board hearing on this issue.  Information in the claims file shows that in June 2011 telephone calls the Veteran said that she did not want a hearing but wanted to continue prosecuting this claim.  The Board notes that the Veteran is already service-connected for a lumbar spine disability with a 20 percent disability rating.  Current VA regulations evaluate the symptomatology of the lumbar and thoracic spine as one unit known as the thoracolumbar spine.  To the extent the Veteran feels that any symptoms or diagnoses related to the thoracic spine should be compensated, she is always free to file a claim for an increased rating for her service-connected lumbar spine disability.  Therefore, the Board has recharacterized the issue on the title page as one for service connection for a cervical spine disability only.  

In accordance with the above, the following issues have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ): whether new and material evidence has been received to reopen a claim for service connection for recurrent major depressive disorder and a psychotic disorder not otherwise specified, to include as secondary to service-connected lumbar spine disability; and entitlement to an increased disability rating for service-connected thoracolumbar spine disorder.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

After the final February 2012 supplemental statement of the case was issued, the Veteran submitted correspondence dated in May 2012 from her treating psychiatrist.  Her representative also furnished a written waiver of initial RO consideration of this new evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304 (2011).  

The Board also notes that VA treatment records dated from May 2011 to November 2011 are found in computer files on the Virtual VA system.  However, the Board's review of these records shows they are either duplicates of records already associated with the claims file or are not pertinent to the adjudication of the issues currently on appeal.  See 38 C.F.R. § 20.1304(c) (2011).  


FINDINGS OF FACT

1.  The record does not include credible supporting evidence verifying the occurrence of the Veteran's claimed in-service stressors; the preponderance of the evidence is against a finding that the Veteran currently has a confirmed diagnosis of PTSD.  

2.  The competent and credible evidence of record fails to establish that a chronic acquired psychiatric disorder, excluding a recurrent major depressive disorder and a psychotic disorder not otherwise specified, manifested in service or is etiologically related to the Veteran's active service.  

3.  The evidence of record does not show that the Veteran currently has a cervical spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD , but excluding a recurrent major depressive disorder and a psychotic disorder not otherwise specified, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2011).  


2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the issues of entitlement to service connection for an acquired psychiatric disorder and for a cervical spine disability, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in June 2004 and March 2006 of the criteria for establishing service connection for a cervical spine disorder, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded in the March 2006 letter.  The Veteran was notified via correspondence dated in March 2008 and December 2010 of the criteria for establishing service connection for PTSD due to a sexual assault, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded in the March 2008 and December 2010 letters.  

The Board notes that the Veteran did not receive complete VCAA notice before the initial adjudication by the AOJ of her cervical spine disability claim in September 2004 and of her psychiatric claim in April 2008.  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Such was done in this case.  After all notices were sent to the Veteran, her claims currently on appeal were readjudicated in the SSOC dated in February 2012.  

As for the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran also submitted additional service personnel records, Social Security Administration (SSA) disability records, hearing testimony and written statements in support of her claims.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran was provided an opportunity to set forth her contentions regarding her psychiatric claim during the hearing before a Board video conference hearing in September 2010 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the September 2010 hearing the undersigned identified the issue on appeal as service connection for PTSD.  This issue had been recharacterized on appeal as noted in the Introduction above.  However, the Board finds that the Veteran has not suffered any prejudice since a subsequent written statement by the Veteran and a VA mental examination showed that the issue whether new and material evidence has been received to reopen a claim for service connection for recurrent major depressive disorder and a psychotic disorder not otherwise specified, to include as secondary to service-connected lumbar spine disability, was raised by the record.  This issue will not be adjudicated in the present appeal, but has been referred to the RO for further adjudication.  At the hearing, information was solicited regarding the nature and etiology of the claimed disability, particularly the details of the traumatic stressors alleged by the Veteran.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

At the hearing the Veteran submitted additional evidence and waived her right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).  

Next, a specific VA examination and opinion was obtained in January 2011 regarding the Veteran's claim for an acquired psychiatric disorder, to include PTSD due to a sexual assault in service, but excluding a recurrent major depressive disorder and a psychiatric disorder not otherwise specified.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are more than adequate, as they are predicated on a reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include her service treatment records, personnel records, personal statements and history, and provided a detailed rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board also acknowledges that a VA medical examination was not provided with regard to the issue of entitlement to service connection for a cervical spine disorder, nor was a VA medical opinion obtained to determine the nature and etiology of her neck complaints.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  

The Board concludes an examination is not needed for this issue because there is no evidence of a current disability of the cervical spine and the only evidence indicating the Veteran "suffered an event, injury or disease in service" is her own lay statements.  Such evidence is insufficient to trigger VA's duty to provide an examination.  As discussed below, there is no evidence of a current disability, a notation of chronic neck pain and diminished range of motion was not noted until nearly 20 years after discharge, and there is no evidence linking that condition to active service rather than to a slip-and-fall accident in 1999.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to section 5103A(d), to provide an appellant with a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict with § 5103A(d) and evidence of record "establishing that the veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d).  Moreover, and of significant import, the Veteran's statements of in-service incurrence and continuity of symptomatology are found to lack credibility.  Thus, as there is no competent and credible evidence of a neck injury in service or for many years thereafter or of a current neck disability, there is no reasonable possibility that a medical examination and opinion would aid in substantiating the Veteran's claim.  

Additionally, the Board finds there has been substantial compliance with its November 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 ) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) was directed in the remand to notify the Veteran that evidence of behavioral changes following the alleged inservice sexual assault could constitute credible supporting evidence of a stressor.  While a specific reference to behavioral changes is not found in the text of the VCAA letter sent to the Veteran in December 2010, the Board finds that the Veteran is not prejudiced because the attached PTSD questionnaire, which she completed and filed with VA later in December 2010, specifically requested that she comment on whether she had experienced any one of approximately 14 behavior changes following the traumatic incident.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand. See Stegall, 11 Vet. App. 268 (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

The Board concludes that all available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including a psychosis and arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  


When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Psychiatric Disorder

The Veteran claims that she currently has an acquired psychiatric disorder that is related to her military service.  In a February 2008 PTSD questionnaire and a March 2008 signed statement and PTSD questionnaire, the Veteran contended that while she was stationed in Alaska between December 1980 and February 1982 she was raped by her first sergeant for about two years.  She said he gave her a room right by his office and consistently raped her while she was stationed in Alaska.  She also claimed that he allowed his friends to have sex with the Veteran on a deep sea fishing trip.  She then transferred to Fort Irwin in California where a Mr. C.D., apparently a retired Air Force member who worked in the civil service, "took advantage of me too."  The Veteran said that C.D. was about 20 years her senior, that she stayed at his house on weekdays, and that she felt she was his "sex slave."  She also stated that she did not know her true identity because of what happened to her in service.  

Entitlement to service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

Until recently, a non-combat veteran's lay testimony, by itself, was typically not enough to establish the occurrence of the reported stressor.  However, the Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  However, in this case there is no claim of fear of hostile military or terrorist activity or that the Veteran ever participated in combat.  

With respect to the Veteran's allegations of personal assault, the Board notes that there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2011).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  As previously noted in the VCAA section of this opinion, the Veteran received adequate notice regarding her PTSD claim based on personal assault.  

The Veteran's DD Form 214 reflects that she was a computer machine operator and received several ribbons and a medal for her service.  Her service personnel records revealed that a letter of appreciation was inserted in her personnel file in July 1982 when she departed the Management Information Systems Office at Fort Richardson in Alaska.  The letter noted her "exceptionally professional and dedicated contribution" to her office.  In September 1982 she was awarded a certificate of achievement for her service as a computer operator at Fort Richardson.  She also received the Army Achievement Medal for meritorious achievement in early 1984, apparently for her service from September 1982 to December 1983 when she was stationed at Fort Irwin, California.  Other personnel records appear to show she was regularly recommended for promotion.  

Service treatment records do not show complaint of, or treatment for, any psychiatric disorder.  A December 1980 service treatment record, when the Veteran was stationed at Fort Richardson in Alaska, did note a complaint of swelling on the right side of the face and a bump behind her right ear, but she denied suffering any type of trauma.  Another December 1980 service treatment record noted testing for gonorrhea.  A June 1982 service treatment record, made while the Veteran was still stationed in Alaska, revealed that she needed a prescription for a one-year supply of birth control pills.  

A September 1982 service treatment record, made after the Veteran's transfer to Fort Irwin, California, showed treatment for gonorrhea when the Veteran and her unidentified "boyfriend" tested positive for gonorrhea.  

A notice also appeared in the Veteran's service treatment records to the effect that she was one of those military personnel whose current duty position required a high degree of stability.  The notice recited that any change in the Veteran's medical condition which could reflect on stability or reliability in any way had to be reported to the Automatic Data Processing System Security Officer.  There is no indication from a review of the Veteran's service treatment and personnel records that any notice was ever generated reflecting poorly on the Veteran's stability or reliability while in service.  

Her November 1983 discharge examination revealed no psychiatric abnormalities.  

Post-service, a June 2000 VA treatment record noted the Veteran' complaint and treatment for depression.  


A September 2007 VA medical record noted that the Veteran was referred from VA Women's Health for PTSD-military sexual trauma/depression.  It was noted that she acknowledged that "bad stuff" happened in the military with men and that she had bad dreams about her experiences in the military.  The VA psychiatrist provided an Axis I diagnosis of rule out PTSD due to sexual trauma and rule out depression.  

Contemporaneous September 2007 VA medical records indicate that the answer was "yes" to the following questions about the Veteran without further elaboration: 1) Did the patient experience, witness or confront an event(s) that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others? 2) Did the patient's response to this event include intense fear, helplessness or horror? 3) Did this experience occur while the patient was on active military duty? or 4) Was the experience military related?  It was also noted that the Veteran claimed military sexual trauma and that she strongly preferred to work with a female mental health provider.  

A February 2008 VA medical record noted that the Veteran once wrote out a description of her traumatic history of physical, emotional and sexual abuse, and rape since childhood, but any details to verify her alleged inservice stressors are not provided in the medical record.  

VA medical records associated with the claims file show that the Veteran was discussed in interdisciplinary staff meetings of the Military Sexual Trauma and Women's Trauma Program of the Trauma Recovery Program (TRP) in October 2007, November 2007, April 2008, February 2009, March 2009, May 2009, October 2009, and December 2009.  However, these records make no reference to the details involving the Veteran's alleged sexual assaults in service and there is no discussion of a verified stressor, such as assault or rape.  

Other VA medical records reveal that a Dr. G.J., a VA staff physician, noted the Veteran had a history of multiple sexual assaults and molestations, and a diagnosis of PTSD/military sexual trauma is frequently entered.  However, these records never state whether the assaults and molestations were in service or post-service.  (See VA medical records dated in October 2007, December 2007, January 2008, April 2008, October 2008, January 2009, and May 2009.)  Subsequently, Dr. K.S. conducted the TRP's medication management review and began diagnosing the Veteran with PTSD and mood disorder not otherwise specified (likely major depressive disorder with psychotic features).  (See, for example, the VA medical record dated in October 2009.)  

According to records from the Social Security Administration (SSA) associated with the claims file the Veteran was denied SSA disability benefits as well as Supplemental Security Income (SSI) payments because it found she was still capable of performing work.  An attached mental assessment dated in January 2008 noted that the Veteran had affective disorders and anxiety-related disorders, including a depressive disorder and PTSD.  However, nothing in this assessment verifies, much less discusses, any sexual assaults or trauma during service.  It was noted that the Veteran's allegations were considered fully credible concerning PTSD, but her allegations were not explained.  An attached February 2008 medical examination also noted that the Veteran complained of bipolar disease, not PTSD.  The Veteran told the examiner she was diagnosed with bipolar sometime in the 1990s, but it had never required any hospitalization.  This examination report never mentioned PTSD or sexual assaults during service.  

During her September 2010 Board hearing, the Veteran testified that she was raped by her first sergeant, company commander, and his friends in the period between 1980 and 1982.  She said that the company commander, whom she recalled by name, forced himself on her more than once, but his friends did so only the one time.  She said that she transferred to a base in California at the end of this period.  She conceded there were no medical records because she never reported him because she was young and afraid.  In answer to a question she denied there was anything new, in the nature of police or medical records or evidence from friends, that would tend to corroborate the inservice sexual trauma that VA had not yet been able to verify.  The Veteran also testified that she did not start seeing a psychiatrist or a psychologist or a mental health professional until about 10 years ago, but had always been depressed since she left service.  

The claims file also contains correspondence dated in September 2010 and May 2012 from Dr. K.J.S., a VA staff psychiatrist in the TRP at the Atlanta VAMC.  She stated that it was her clinical opinion that it was more likely than not that the Veteran's PTSD was a result of traumatic sexual assault that occurred while the Veteran was in the military and that her condition was chronic and not likely to fully remit.  However, neither letter of Dr. K.J.S. attempts to discuss or verify the Veteran's alleged inservice rapes or sexual assaults.  Dr. K.J.S. did not provide any details with regard to the sexual trauma supposedly sustained, nor did she cite to any particular evidence of behavior changes in service to support her opinion and diagnosis.  The Board noted in its November 2010 remand that while the September 2010 correspondence constituted an indication that the Veteran may have suffered from a psychiatric disorder as a result of sexual trauma during service, the letter provided insufficient explanation, in and of itself, to allow the Board to award the benefit sought.  Dr. K.J.S.'s May 2012 correspondence does not rectify this deficiency.  

In her PTSD questionnaire submitted in December 2010, the Veteran claimed that her depression was caused by her back pains.  She also noted that her stressful incidents were related to deep sea fishing when stationed in Alaska from 1980 to 1982 with the company commander and his friends.  The only details she furnished were to the effect that she was the only female along on the fishing trip, that the party stayed in a log cabin, and that the company commander and his friends were drinking.  In the space indicated for explaining behavior changes, the Veteran circled the following: changes in performance and performance evaluations; increased or decreased use of prescription medications; increased disregard for military or civilian authority; obsessive behavior such as overeating or undereating; unexplained economic or social behavior changes; and breakup of a primary relationship.  None of these behavior changes were explained.  And as was detailed earlier and explained further herein, neither the Veteran's service personnel records or service treatment records show that she displayed any behavior changes.  The Board notes that she did not make any of these selections when she completed the PTSD questionnaire in March 2008.  

The Veteran underwent a VA mental examination in January 2011.  The examiner indicated that she reviewed the claims file, including service treatment records and VA treatment records, the Board's November 2010 remand, and the positive nexus opinion of VA Dr. K.J.S. dated in September 2010.  The examiner noted that the first record of treatment for mental health is dated in June 2000 for depression and that PTSD and sexual abuse are not noted in medical records until September 2007.  In an interview the Veteran denied childhood sexual abuse, which she claimed began in the military.  She described her inservice sexual stressor as the weekend of deep sea fishing while stationed in Alaska when she was raped by her company commander and two of his friends after her drink was spiked.  She did not refer to the second series of alleged sexual assaults in California during the second half of her period of active duty, or to being continually raped by her company commander in Alaska.  Rather, she related that she used to go with him.  

The January 2011 VA examiner noted that a rape/sexual assault would constitute a typical stressor, but that in the Veteran's case the stated stressor incident was unclear, her descriptions variable, and that such were not corroborated by the service treatment records.  Diagnosis was recurrent major depressive disorder and psychotic disorder not otherwise specified rather than PTSD.  An Axis II diagnosis of a personality disorder not otherwise specified with borderline features was also given.  The VA examiner opined that even with a bona fide stressor event, which the examiner did not find in this case, the Veteran did not appear to meet the criteria for PTSD.  As examples, the examiner noted that the Veteran did not endorse re-experiencing symptoms, such as nightmares or intrusive memories, and social avoidance and withdrawal were not necessarily related to trauma.  The examiner also stated that the Veteran's behavior seems accounted for by her depressive symptoms and underlying personality pathology.  Finally, the VA examiner, a clinical psychologist, noted that the Veteran did not begin complaining of depressive symptoms until 2000, long after discharge from service.  


Based upon the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim for service connection for an acquired psychiatric disorder, to include PTSD, but excluding a recurrent major depressive disorder and a psychotic disorder not otherwise specified.  

Turning first to element (2) of 38 C.F.R. § 3.304(f), in-service stressor, the Veteran has variously contended that she was sexually assaulted once or multiple times during her period of active duty service.  As noted above, she originally contended that she was continually raped by her company commander over a period of two years, and by some of his friends during a fishing trip, and later by an older man at her last duty assignment.  Most recently, during her January 2011 VA examination she contended that her inservice stressor consisted only of the assaults during the weekend of deep sea fishing.  The Veteran's service records, however, do not corroborate the occurrence of any in-service assault.  The record is silent as to evidence of any personal assault, as described by the Veteran in support of her claim.  A November 1983 separation examination indicated a normal psychiatric evaluation.  The Veteran also made no reference to psychiatric complaints or to an assault at the time of her discharge.  The Board notes that the Veteran testified that she had never reported the rapes in service.  

The Veteran's personnel records reflect that she separated from service in February 1984.  While there is evidence in service of a transfer from a post in Alaska to a post in California, there is no evidence that the Veteran requested this transfer.  A letter of appreciation dated in July 1982, a certificate of achievement awarded in September 1982, and the Army Achievement Medal in 1984 all demonstrate that she had no documented difficulties with her military service at either Fort Richardson in Alaska or at Fort Irwin in California.  A review of the service treatment records and service personnel records fails to corroborate the Veteran's assertion that multiple sexual assaults occurred during her service.  

Next, the Board notes that the available post-service treatment records indicate that the Veteran sought treatment for a psychiatric disorder in June 2000.  This treatment record makes no reference to an in-service assault.  The Board finds this weighs against the Veteran's credibility as such information would have been important in evaluating and treating her condition.  Put another way, had an assault truly occurred, it would have benefited the Veteran to report such to her physician.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Indeed, despite treatment for a psychiatric disorder as early as 2000, the Veteran did not mention residuals of these alleged in-service assaults until September 2007 VA treatment records, more than 23 years following her separation from service.  The Board again places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes years ago (in-service and post-service, indicating no history of trauma) than it does on her more recent statements to VA in connection with her claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Further, the Board finds it incredible that if the Veteran had been assaulted as she claims she was during her period of active duty service, such would not have mentioned to any medical professional, until treatment in September 2007, more than 23 years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

Moreover, weighing against the credibility of the Veteran's contentions is the fact that she applied for service connection for back problems, asthma, and hearing loss in September 1996 and made no mention of any in-service sexual assault at that time.  In fact, when she initially applied for service connection for depression in February 2003, she made no mention of an in-service sexual assault in her claim.  Further, the January 2011 VA examination found that the Veteran's inservice stressors were unclear, variable, and not corroborated by service treatment records.  

Here, the absence of any corroborating service treatment or personnel record noting that the Veteran was assaulted, and the fact that the Veteran failed to identify the occurrence of these in-service assaults to any mental health professional for more than 23 years following her separation from service, despite treatment for a psychiatric disorder as early as 2000, the undersigned did not find the Veteran's personal testimony, including demeanor, to be credible.  Her recollections seemed contrived and exaggerated.  The Board, therefore, finds the statements of the Veteran less than credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  

Crucially, the Veteran was made aware that she could submit evidence in support of her personal trauma claim with such things as: police reports or medical treatment records for assault or rape, additional statements from individuals with whom she may have discussed the incident, or copies of correspondence she may have sent to close friends or relatives in which in which she related information about the incident.  See December 2010 VCAA letter; see also 38 C.F.R. § 3.304(f)(5).  The Board notes that the Veteran has not submitted any corroborating evidence outlined above.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  Accordingly, the Board finds that the evidence of record (both medical and historical) does not corroborate the Veteran's accounts of the claimed in-service stressors.  Accordingly, with no proof of an in-service stressor, element (2) of 38 C.F.R. § 3.304(f) is not met, and the claim for an acquired psychiatric disorder, based on a diagnosis of PTSD, fails on this basis alone.  


As to element (1), a current diagnosis, the Board recognizes that the Veteran has been diagnosed with PTSD multiple times since September 2007.  Moreover, there are numerous current VA treatment records documenting a diagnosis of PTSD due to military sexual trauma.  However, the Board notes that these diagnoses have been predicated on the Veteran's own self-report of the unverified stressor incidents discussed in detail above.  Based as they are on the Veteran's statements concerning her unverified in-service stressors, which the Board finds to be incredible, the diagnoses of PTSD listed above, and their like elsewhere in the claims file, lack probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing its decisions in Swann and Reonal, reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  The Board may not, however, disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  

In this case, although the physicians and treating practitioners who diagnosed the Veteran with PTSD appear to have based this diagnosis on the Veteran's alleged in-service assaults, it is clear that such were merely recitations of the Veteran's own contentions that the assaults had been established and/or verified.  No rationale for this diagnosis was provided in any of the VA treatment records found in the claims file.  

The Veteran's claims file is devoid of any reference to any in-service physical assault for more than 23 years after the Veteran's service.  Moreover, and of significant import, the Board has considered a January 2011 VA examination report.  The VA examiner reviewed the Veteran's claims file, to include military records, the Veteran's history, and performed psychological testing.  Based on this comprehensive evaluation, the VA examiner diagnosed the Veteran with recurrent major depressive disorder and a psychotic disorder not otherwise specified.  The January 2011 VA examiner opined that the Veteran's stated inservice stressor incident was unclear; the description of the incident was quite variable over time; and no sexual assault or trauma was corroborated by service treatment records.  The Board interprets these statements as a finding that the examiner believed that the Veteran was not to be believed with regard to being assaulted in service.  

The VA examiner stated that the Veteran's clinical presentation, personal history, and third party information were most consistent with the diagnoses of recurrent major depressive disorder and a psychotic disorder not otherwise specified and not PTSD.  She also opined that it was less likely than not that the Veteran had a mental disorder that was incurred in, or aggravated by a disease, injury, or incident in, military service.  

In this case, the Board places greater probative value on the January 2011 VA examiner's report - which does not identify a current diagnosis of PTSD or evidence of an in-service assault - than it does on the VA treatment records which indicate a diagnosis of PTSD due to military sexual trauma.  The VA examiner's reading of the record is consistent with the above-described evidence of record (or lack thereof), which fails to corroborate the Veteran's accounts of in-service assaults.  Moreover, her report includes a thorough clinical rationale supporting her conclusions.  

In contrast, the VA treatment records indicating a diagnosis of PTSD due to military sexual trauma fail to address the lack of corroborating medical or historical evidence of in-service assaults for more than 23 years following the Veteran's service, and neglect to comment upon the Veteran's seemingly contradictory histories as described during that span.  Moreover, the two VA opinion letters from Dr. K.J.S., which contain a diagnosis of PTSD due to military sexual trauma, contain no rationale for this diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As such, the Board places little probative weight on these VA medical opinion diagnoses.  

The Board acknowledges that the Veteran believes that she currently has PTSD related to her alleged inservice assaults; however, a psychiatric disorder is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal.  Here, the Board attaches greater probative weight to the clinical findings showing that the Veteran suffers from major depression with psychotic features rather than PTSD and her statements asserting that she has PTSD related to in-service sexual assault.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

To the extent that the clinical records indicate that Veteran has been diagnosed with PTSD multiple times, the Board emphasizes that the weight of the evidence is against a finding that the Veteran has PTSD as a result of service.  Again, with respect to medical nexus or element (3) of the regulatory scheme, the Board notes that in the absence of any verified in-service stressor, a medical opinion suggesting that the Veteran has PTSD as result of service would appear to be implausible.  Moreover, the January 2011 VA examiner indicated that it was less likely than not that the Veteran had a mental disorder related to service.  Accordingly, nexus is not demonstrated, and element (3) of 38 C.F.R. § 3.304(f) is unsatisfied.  

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD based on a sexual assault, but excluding a recurrent major depressive disorder and a psychotic disorder not otherwise specified.  As stated above, establishing service connection for PTSD requires the satisfaction of three specific criteria.  In this case, all the elements of 38 C.F.R. § 3.304(f) have not been met.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder based on PTSD is denied.  

A review of the competent evidence of record does not show that service connection is warranted in this case for any other acquired psychiatric disorder.  As noted in the Introduction, however, the Veteran recently claimed her depression was due to her service-connected lumbar spine disability and the issue of whether new and material evidence has been received to reopen a claim for service connection for recurrent major depressive disorder and a psychotic disorder not otherwise specified as secondary to the Veteran's lumbar spine disability has been referred to the RO for adjudication.  In addition, the January 2011 VA mental examination and opinion do not relate the other diagnosed psychiatric disorders to the Veteran's military service.  

Otherwise, there is no diagnosis of an acquired psychiatric disorder in service, or a diagnosed psychosis within one year of service.  The January 2011 VA examiner diagnosed recurrent major depressive disorder and psychotic disorder not otherwise specified on Axis I and a personality disorder not otherwise specified with borderline features on Axis II.  VA treatment records, as described above, have contained various diagnoses over the years, but the latest record found in the claims file. 

The January 2011 VA examiner also provided an Axis II diagnosis of a personality disorder.  In general, personality disorders (along with other disorders such as mental deficiency and mental retardation and other such "defects") are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert, 1 Vet. App. at 55-57; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  As there is simply no basis upon which to grant the Veteran's claim, the appeal is denied.  


Cervical Spine

The Veteran seeks service connection for a cervical spine disability.  In her April 2004 claim she stated that she had always contended that she was treated in service for cervical, thoracic, and lumbar spine conditions, but had never been examined by VA for her cervical and thoracic spinal conditions.  As noted in the Introduction, her original claim for service connection for a cervical and thoracic spine disorder has been characterized on appeal as a claim only for a cervical spine disorder for the reasons explained above.  

Service treatment records do not show any complaints of, or treatment for, any neck disorder, except that in December 1981 she complained of a rash on her neck and face and was treated for a skin condition rather than a muscular condition.  The Veteran's November 1983 discharge examination did not reflect any abnormalities of the cervical spine.  

Private medical records from the office of Dr. G.G.M. dated from January 2000 to May 2001 show treatment for a cervical dorsolumbar sprain after a slip-and-fall accident at a Wal-Mart store in November 1999 while she was pregnant.  A December 2000 record noted a slightly diminished range of motion with pain on dorsiflexion and that she was slightly tender in her trapezius muscle.  According to these records, the Veteran complained of neck pain and had some diminished range of motion; however, she had normal range of motion of her cervical dorsolumbar spine in May 2001.  Nevertheless, Dr. G.G.M. signed a disability form in December 2000 which recited that the Veteran had an obvious physical disability of chronic neck pain which was permanent in nature.  

January 2001 correspondence from Dr. G.C.H. to the Veteran's attorney noted a comprehensive independent medical evaluation.  Dr. G.C.H. noted that the Veteran complained of constant pain in her low back and pain that extended from the base of her neck down into her low back.  X-rays Dr. G.C.H. did not see, but was told of, reportedly showed cervical straightening, C5 posterior, and subluxation at C1-2 and L5, and left lumbar curvature.  Dr. G.C.H. also noted that Dr. G.G.M. described negative cervical X-rays taken at Lexington Hospital, but noted that the Veteran vigorously denied ever having had any X-rays made at the hospital.  

May 1995 and August 1995 private medical records from the emergency department of Baptist Medical Center showed that the Veteran's neck was supple, nontender, with no lymphadenopathy.  

A May 2004 VA medical record noted the Veteran's complaint of pain, including chronic neck pain.  She had denied an injury.  Examination revealed full range of motion of the neck with some tenseness or paraspinous muscles noted.  

Social Security records associated with the claims file show that in February 2008 she was denied eligibility for Supplemental Security Income (SSI).  She claimed disability for bipolar, diabetes, back problems, and high blood pressure.  In the report of a February 2008 disability examination associated with her SSA records, the Veteran reported a history of back pain that began in the 1980s.  She claimed that the pain was present in the lower part of the back and at times radiated down both legs.  No complaints about the neck were noted.  In addition, on examination the cervical spine had full range of motion and there was no tenderness to palpation of the cervical spine.  

VA treatment records associated with the claims file do not show treatment for a neck or cervical spine disorder.  In fact, an August 2010 X-ray study of the cervical spine showed normal alignment with disc spaces fairly well maintained and prevertebral soft tissues not thickened.  Impression by the radiologist was essentially negative views of the cervical spine.  

Based on the evidence of record, the Board finds that service connection for a cervical spine disorder is not warranted.  There is no medical evidence of record demonstrating that the Veteran currently has a diagnosed disability of the neck or cervical spine.  The Board acknowledges that the Veteran has essentially complained of neck pain since service.  The Veteran is competent to describe symptoms she experiences, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In addition, any cervical spine abnormalities noted after a slip-and-fall accident in 1999 were noted more than 15 years after the Veteran's discharge from active duty and were not observed or noted subsequently when the Veteran was examined by Social Security in February 2008.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted above, August 2010 X-ray studies revealed an unremarkable radiographic examination of the cervical spine and there was no evidence of an arthritis cervical spine within one year of the Veteran's discharge from service in 1984.  As there is no evidence of a current cervical spine disability, direct or presumptive service connection cannot be granted as the Veteran does not manifest a current disability.  See 38 C.F.R. § 3.303; Hickson, 12 Vet. App. at 253.  

Therefore, the preponderance of the evidence is against this claim on either a direct or presumptive basis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, but excluding a recurrent major depressive disorder and a psychotic disorder not otherwise specified, is denied. 

Service connection for a cervical spine disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


